    Case 1:21-cv-00475-LAK Document 55-3 Filed 02/18/21 Page 1 of 1



                          <!Court of ~peal~
                             of ;fflacylanb
                               annapolti, :fflll




              CERTIFICATE OF GOOD STANDING

STATE OF MARYLAND, ss:
      I, Suzanne Johnson, Clerk of the Court of Appeals of Maryland,
do hereby certify that on the fourteenth day ofJanuary, 2000,


                           Ricl1art, D. l{atskcc

having first taken and subscribed the oath prescribed by the Constitution and
Laws of this State, was admitted as an attorney of said Court, is now in good
standing, and as such is entitled to practice law in any of the Courts of said
State, subject to the Rules of Court.

                                        .3Jn 111::dttmonp l»btttof,
                                                                  I have hereunto
                                        set my hand as Clerk, and affixed the Seal
                                        of the Court ofAppeals of Maryland, this
                                        twenty-seventh day ofJanuary, 2021.




                                                 Clerk of the Court ofAppeals of Maryland
